Case 1:17-cv-02041-RJL Document 153-6 Filed 06/21/21 Page 1 of 10




                 Exhibit F
     Case 1:17-cv-02041-RJL Document 153-6 Filed 06/21/21 Page 2 of 10




London




This is to certify that the attached document is, to the best of my knowledge and belief a true,
accurate and complete translation from Russian into English of the attached Declaration of
Ivan Mikhailovich Vorontsov.

Yours sincerely,




Kasia Niklas
Senior Project Manager
Thursday, 13 May 2021




  London, UK | New York, NY | Washington DC | Houston, TX | San Francisco, CA | Hong Kong
       Case 1:17-cv-02041-RJL Document 153-6 Filed 06/21/21 Page 3 of 10




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                      )
MIKHAIL FRIDMAN, PETR AVEN,           )
AND GERMAN KHAN,                      )
                                      )
                          Plaintiffs, )
                                      )
                                      )
v.                                    ) Civil Action No. 17-2041-RJL
                                      )
                                      )
BEAN LLC a/k/a FUSION GPS, and        )
GLENN SIMPSON,                        )
                                      )
                        Defendants. )
                                      )


               DECLARATION OF IVAN MIKHAILOVICH VORONTSOV

I, Ivan Mikhailovich Vorontsov, do hereby declare and attest that the following is true and

correct, and being made under the laws of the United States, including 28 U.S.C. 1746 and 18

U.S.C. 1621:

       1.      My name is Ivan Mikhailovich Vorontsov. I am a citizen of the Russian

               Federation.

       2.      I have significant experience in financial journalism, with an expertise in the

               Russian banking sector. I am currently the founder and editor-in-chief of Banking

               and Finance Information Agency (since 2017).              I previously worked as a

               journalist at several media outlets focused on finance.

       3.      I am aware of the existence of the so-called Steele Dossier (“Dossier”). I have

               only read the part of it captioned "Company Intelligence Report 2016/112". I am

               also aware of media reports publicly identifying me as “Sub-Source 2.”
Case 1:17-cv-02041-RJL Document 153-6 Filed 06/21/21 Page 4 of 10




4.    I understand that Mr. Danchenko identified me to U.S. federal agents as “Sub-

      Source 2” for the Dossier, and that he apparently claimed that I had provided him

      with information that was included in the Dossier.

5.    I do not know Christopher Steele, nor have I ever met him.

6.    Mr. Danchenko informed me that his employers were Fusion GPS, Glenn

      Simpson, and Peter Fritsch.

7.    I have had a friendship with Igor Danchenko since 2013.

8.    Mr. Danchenko sometimes asked me about the Russian banking sector, given my

      expertise in that area. I believe that Mr. Danchenko asked me these questions

      because he has not lived in Russia for a long time and relies on people inside and

      outside Russia to provide him with information related to Russian affairs.

9.    I met with Mr. Danchenko three times in 2016: once each in Moscow, Italy, and

      Switzerland. My meeting with Mr. Danchenko in Moscow in 2016 took place

      after the Energy Forum held by Roscongress fund. At the conclusion of the

      program, Igor Danchenko, Sergey Abyshev, I, and others went to a shisha lounge.

      We discussed substantive matters at the lounge only in passing, if at all. Mikhail

      Fridman, Petr Aven, German Khan, Alfa-Bank and Alfa were not discussed at the

      shisha lounge.

10.   In June 2016, I attended a reception at Spaso House, the U.S. ambassador’s

      residence in Moscow, where, to my surprise, I was suddenly whisked away and

      invited to have a discussion with representatives of the FBI about Mr. Danchenko.

11.   I have also reviewed the FBI’s February 9, 2017 summary of its interview of Mr.

      Danchenko. Although the names of Mr. Danchenko’s sub-sources are redacted,




                                       2
Case 1:17-cv-02041-RJL Document 153-6 Filed 06/21/21 Page 5 of 10




      the summary reflects that Mr. Danchenko noted that “[sub-]source 2” collected

      foreign currency.   I am a collector of rare currency and have enlisted Mr.

      Danchenko’s services over the years to help me collect items to which I lack easy

      access in Russia.

12.   I have also become aware of media reports publicly identifying me as “Sub-

      Source 2.”

13.   Although it is apparent that Mr. Danchenko claimed that I was a source of

      information for the Dossier, in fact I was not a “source” for the Dossier. I never

      provided Mr. Danchenko (or anyone else) with any information associated with

      the contents of the Dossier generally, or related to Mr. Fridman, Mr. Aven, Mr.

      Khan, or Alfa specifically. Mr. Danchenko later confirmed this to me as well

      when he expressed guilt for dragging me into this whole controversy concerning

      the Dossier.

14.   I do not believe that Mr. Danchenko asked anyone inside Russia about Mr.

      Fridman, Mr. Aven, or Mr. Khan. If Mr. Danchenko were interested in those

      individuals, he would have sought information from people living outside Russia

      who would have greater knowledge of Mr. Fridman, Mr. Aven, and Mr. Khan.

15.   My impression of the Dossier is that the contents are false and inherently

      improbable. I believe that the Dossier was fabricated to fit whatever the client

      who requested the information wanted to receive.

16.   I am a native Russian speaker. I can speak and understand a little English, but not

      to the level where I would be able to make this declaration in English. I make this

      declaration in Russian.




                                       3
      Case 1:17-cv-02041-RJL Document 153-6 Filed 06/21/21 Page 6 of 10




Executed on May 13, 2021     __________[signature]_________________________
                                   Ivan Mikhailovich Vorontsov




                                      4
Case 1:17-cv-02041-RJL Document 153-6 Filed 06/21/21 Page 7 of 10
Case 1:17-cv-02041-RJL Document 153-6 Filed 06/21/21 Page 8 of 10
Case 1:17-cv-02041-RJL Document 153-6 Filed 06/21/21 Page 9 of 10
Case 1:17-cv-02041-RJL Document 153-6 Filed 06/21/21 Page 10 of 10
